Order, Supreme Court, New York County, dated November 19, 1976, granting defendant’s motion to suppress physical evidence, is unanimously reversed, on the law and on the facts, and the motion to suppress is denied. Findings of fact inconsistent herewith are reversed. A police officer saw glassine envelopes fall from the vicinity of defendant’s hand to the ground close to defendant’s feet at a time when the nearest other person was five feet away from the defendant. The glassine envelopes were a "telltale sign of heroin.” (People v Corrado, 22 NY2d 308, 313; see, also, People v Alexander, 37 NY2d 202.) We find that the officer had probable cause to arrest for the commission of the crime of possession of narcotics. As incident to that arrest, the police officer had the right to frisk and search the defendant. Such frisk and search disclosed on the defendant’s person the weapon which is one of the objects sought to be suppressed. Concur — Birns, J. P., Silverman, Evans and Capozzoli, JJ.